Citation Nr: 1300842	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active duty from September 1984 to July 1987, from July 2003 to January 2004, and from August 2006 to October 2006.  The appellant also had service in the Minnesota Army National Guard. 

This matter initially came to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (.RO) in Fargo, North Dakota.  The issues that were appealed to the Board included entitlement to service connection for a lower back disability and for tinnitus.  

The Board subsequently issued a Decision/Remand in February 2011.  At that time, the Board granted service connection for tinnitus and remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, the issue involving the lower back.  The claim has since been returned to the Board for appellate review.  

Upon reviewing the development that has occurred since February 2011, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  In any event, in light of the fully favorable disposition in this case, the absence of any evidentiary or procedural defect is nonprejudicial to the appellant. 

After the claim was returned to the Board for review, it was determined that further medical information was needed.  As such, in November 2011, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claimed lower back disability.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2012), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered and returned to the Board for review.  Upon review, the Board concluded that additional clarification was needed and a second VHA request was accomplished in October 2012.  The second VHA advisory opinion was rendered in November 2012, and has been included in the claims folder for review. 


FINDINGS OF FACT

1.  While in service, the appellant's duties involved repeated lifting of heavy equipment that induced back discomfort and pain.  

2.  A VHA doctor has opined that the duties performed by the appellant while he was on active duty either caused or resulted in the aggravation of a lower back disability.  

3.  Resolving all doubt in the appellant's favor, his lower back disability was caused by or the result of the appellant's active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, his lower back disability was incurred in or the result of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be awarded for a lower back disability.  He maintains that while he was on active duty, he was required to lift and move heavy equipment which, in turn, resulted in the development of a lower back disorder.  He specifically cites an incident in which he experienced back pain after lifting a weapons rack.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim for service connection for a lower back disability, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of this issue, given the favorable nature of the Board's decision with regard to said issue. 

II.  Factual Background and Legal Analysis

The appellant, as noted previously, is seeking service connection for a spine disorder, which he attributes to a specific injury during service.  He maintains that he has had continuous low back pain since a lifting injury during active duty for training (ACDUTRA) in June 2002.  His service treatment records confirm the injury.  Specifically, a June 2002 treatment record reflects complaints of middle back pain for three days after lifting a weapons rack.  He continued performing his duties after the injury, which, per the appellant, exacerbated the pain; he denied a prior history of back pain.  The assessment was back pain, and he was advised to return for follow-up if his symptoms did not resolve in two to three weeks.  A June 2002 statement of medical examination identifies this injury as a back strain, deemed to have been incurred in the line of duty.  The service treatment records reflect no further complaints or treatment related to the back until an October 2006 separation examination, which notes a "(history) of intermittent back pain since deployment to Bosnia."  

In connection with his present claim, the appellant underwent a VA examination in May 2007.  Based on the examination results, the VA examiner diagnosed chronic low back strain with some loss of range of motion.  X-ray films produced at that time showed small anterior marginal osteophytes at L1 and L4; no osteoarthritic changes of the facet joints; no fracture or bone lesion; normal alignment and intervertebral spaces.  The VA examiner did not provide an opinion addressing the likely etiology of the disorder.  

Subsequent VA and private outpatient treatment records reflect ongoing complaints of low back pain.  Of note, a VA Back Rehabilitation consultation, dated in April 2009, documents the appellant's complaints of intermittent back pain since the lifting injury during service, with worsened symptoms following a workplace injury in 2007.  As indicated in the private treatment records, extensive diagnostic testing was performed throughout 2008 and 2009, including a computed tomography (CT) scan in March 2009.  That study showed findings of thoracolumbar degenerative changes, facet arthropathy bilaterally at L4-5 and L5-S1, and pars interarticularis defects bilaterally at L5, without evidence of spondylolisthesis.  

This matter was previously before the Board in February 2011.  At that time, it was determined that a VA examination was necessary to determine whether any current thoracic or lumbar spine disorder was etiologically related to the June 2002 lifting injury.  Accordingly, the appellant underwent a VA examination in May 2011.  Based on the examination results, including further diagnostic testing, the VA examiner diagnosed the appellant with multilevel degenerative disc disease (DDD); L3-4 and L5-S1 disc herniation; and pars defects bilateral L5 with a rotation of the L5 nerve root, right side.  With regard to the etiology of these findings, the VA examiner opined that "whether or not the [V]eteran's current back condition is a result of active service, 1 year following service, active duty for training or inactive duty for training, cannot be determined without resort to mere speculation."  The VA examiner observed that although a back strain was shown in June 2002, no x-ray films were obtained at that time, the appellant denied any back problems on a post-deployment assessment in October 2006, and there was no mention of any current low back pain at that time. 

The Board subsequently sought additional clarification via a referral of the claim to the Veterans Health Administration (VHA).  More specifically, the Board sought an opinion from a member of a VHA staff concerning the etiology of the appellant's current back disability.  Said opinion was obtained from a staff neurosurgeon located at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  Of particular note from the November 2012 review are the comments noted below:  

1a.  Multi-level DDD:  In my opinion it is at least as likely as not that the veteran's degenerative disc disease (DDD) could have been exacerbated by heavy lifting performed ruing his active service. . . . 
1b.  L3-L4, L5-S1 disc herniation: . . . The L5-S1 disc herniation is probably related to the pars fractures, which may have arisen during the veteran's active service. . . .
1c.  L5 pars defects: . . . . It is at least as likely as not that the veteran's pars defect may have resulted from repetitive heavy lifting he performed ruing active service.

Question 2:
With the available evidence, it is difficult to determine whether the veteran's pars defects would be considered a congenital defect.  I think the likelihood that the pars defects represent a congenital defect is quite low. . . . It is certainly possible that the pars defects were exacerbated by heaving lifting performed during active service.  

There are no other medical opinions or hypotheses contained in the claims folder with respect to the appellant's claimed disorder. 

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In this instance, there is competent medical evidence in support of the appeal.  There is no dispute that the appellant now suffers from a lower back disability and that, while in service, prodromas of a back disability some kind manifested themselves.  The question that the Board must answer is whether this current condition is etiologically related to his service. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment. 

Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is one medical opinion that indicates that there is a relationship between the appellant's current disorder and his military service.  The file contains two VA's examiners opinions that conceded that such an opinion, either positively or negatively, could not be given because the findings would be speculative.  However, an opinion simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The VHA physician who provided the November 2012 review was clear that an opinion could be provided.  As noted previously, the VHA medical specialist opined that the appellant's current lower back disability was causally or etiologically related to his military service to include the symptoms of he complained thereof while on active duty.  It is further noted that the VHA doctor extensively reviewed the appellant's medical records and provided a rationale to support his opinion that included reference to relevant treatment from the appellant's military service to the present to substantiate his hypothesis. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion of November 2012 on which it bases its determination that service connection for the claimed back disability is possibly warranted.  It is noted that the opinion is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his back problems, and the precursors thereof, since his release from active duty, has remained consistent.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's lay statements describing the onset and chronicity of the back disorder from which he now suffers therefrom to be credible and supported by the later diagnosis of an actual disorder.  Id. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant's lower back disability began in or is the result of his military service.  As such, service connection is warranted in this case and his claim must be granted. 


ORDER

Entitlement to service connection for a lower back disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


